Exhibit 10.1

 

AMENDED AND RESTATED CONSENT

 

This Amended and Restated Consent (“Consent”), dated as of February 20, 2018, is
made by and between JGB (Cayman) Waltham Ltd. (“Holder”), JGB (Cayman) Concord
Ltd. (“Concord”), InterCloud Systems, Inc., a Delaware corporation (the
“Company”) and the guarantors executing this consent (the “Guarantors”).

 

WHEREAS, the Holder, Concord, the Company and the Guarantors entered into that
certain Consent dated February 13, 2018 (the “Original Consent”) and the parties
now wish to amended and restate the Original Consent;

 

WHEREAS, Holder is the holder of that certain Third Amended and Restated Senior
Secured Convertible Debenture due May 31, 2019 (as amended, the “Debenture”;
capitalized terms used herein but not defined herein shall have the respective
meanings given such terms in the Debenture) and that certain Amended and
Restated Senior Secured Note due May 31, 2019 (as amended, “Note”);

 

WHEREAS. the Company and Spectrum Global Solutions, Tnc. (“Buyer”) have entered
into a definitive agreement for the sale of ADEX Corporation, ADEX Puerto Rico,
LLC and ADEXCOMM Corporation (collectively, “ADEX”), a wholly-owned subsidiary
of the Company (the “ADEX Agreement” and the transactions contemplated by the
ADEX Agreement, the “ADEX Sale”) to Buyer;

 

WHEREAS, Article 7 of the Debenture prohibits the Company from consummating the
ADEX Sale without the prior written approval of Holder;

 

WHEREAS, Holder is willing to consent to the ADEX Sale subject to the conditions
set forth herein;

 

WHEREAS, pursuant to Section 9(e) of the Debenture, the consent requested by the
Company to permit the ADEX Sale must be contained in a written agreement signed
by the Company and Holder;

 

NOW, THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

1. Consent. As of the Effective Date (as defined below), notwithstanding the
provisions of Section 7(a)(iv) of the Debenture, Holder hereby consents to the
Company’s entry into the ADEX Agreement and the ADEX Sale (collectively, the
“Transactions”). Upon consummation of the Transaction and the occurrence of the
Effective Date, Holder and Concord shall release any and all liens granted to
them over the assets of ADEX, and hereby release any and all obligations ADEX
may have to each of Holder and Concord under the Transaction Documents.

 



 

 

 

2. Blocked Account. Nine Hundred Thousand Dollars ($900,000) of the proceeds
from the ADEX Sale shall be deposited in a segregated account of the Company
maintained at PNC Bank, N.A. (Account No. 80426344836), which account is subject
to a form of blocked account agreement dated April 1, 2016 in favor of Holder
(the “Account”). The funds in the Account may be withdrawn by Holder at any time
to be applied to the payment of any principal and/or interest outstanding under
the Debenture or the Note (any prepayment of principal, for the avoidance of
doubt, to be at a 10% premium to the amount being prepaid). Until such date that
the aggregate outstanding principal balance of the Debenture and Note is less
than $900,000 (the “Trigger Date”), no withdrawals of funds from the Account
shall be permitted for any purpose other than payment of principal and interest
under the Debenture and ote; provided, in any event, following the Trigger Date
the balance of the Account shall not be less than the outstanding principal
balance of the Debenture and Note (except that Holder may withdraw funds as
provided in this Section 2).

 

3. DTC Chill. The Company acknowledges that its shares of common stock are
currently subject to a DTC chill. In the event that the shares of common stock
remain subject to such OTC chill at any time on or after March 15, 2018, or
ordinary trading in the Company’s common stock is subject to any other
disruption at any time on or after March 15, 2018, Holder shall be entitled to
withdraw all funds from the segregated account to be applied to the prepayment
of the Debenture and/or Note. Such prepayment shall be subject to a prepayment
premium of 15% of the principal amount being prepaid.

 

4. Agreements regarding Holder Redemptions. Subject to the occurrence of the
Effective Date, Holder agrees that it shall not, so long as no Event of Default
has occurred, deliver a Holder Redemption Notice to the Company until the date
that is 60 days after the date of this Consent. Following the expiration of such
60 day period, notwithstanding the terms of the Note and the Debenture, so long
as no Event of Default has occurred, Holder shall not request in a calendar
month more than the Net Amount (as defined herein) in the aggregate of cash
payments pursuant to the Holder Redemption Right set forth in Section 6(a) of
the Debenture and monthly amortization payments pursuant to Section 1 (a) of the
Note. For purposes hereof, “Net Amount” means, with respect to each calendar
month, $125,000 reduced (but not below zero) by the principal amount of the Note
and Debenture converted by the Holder into the Company’s shares of common stock
pursuant to the terms of the Note and the Debenture during such calendar month
(for the avoidance of doubt, to the extent that the principal amount of the Note
and the Debenture converted by the Holder during a particular calendar month
exceeds $125,00 such excess amount shall not be carried over any subsequent
calendar month). This Section 4 is without limitation of Holder’s rights under
Section 2 hereof.

 



 2 

 

 

5. Limitation of Consent. Without limiting the generality of Section 9(e) of the
Debenture, the consent set forth above shall be limited precisely as written and
relates solely to the provisions of Section 7(a)(iv) of the Debenture to permit
the ADEX Sale in the manner and to the extent described above and nothing in
this Consent shall be deemed to:

 

(a) Constitute a waiver of compliance by the Company or any Guarantor with
respect to any other term, provision or condition of the Debenture, the Note or
any other instrument or agreement executed by the Company or any Guarantor in
connection therewith; or

 

(b) Prejudice any right or remedy Holder may have in the future under or in
connection with the Debenture, the Note or any other instrument or agreement
executed by the Company or any Guarantor in connection therewith.

 

6. Conditions Precedent. This Consent shall become effective upon the date (the
“Effective Date”) on which:

 

(a) the Company and Buyer have consummated the ADEX Sale pursuant to the ADEX
Agreement;

 

(b) the Company shall have caused Buyer to deliver by wire transfer the $900,000
referenced in Section 2 herein directly to the Account; and

 

(c) the Company shall have caused Buyer to deliver to Holder by wire transfer
$1,000,000 in satisfaction of a portion of the outstanding principal amount of
the Debenture equal to $909,091.

 

This Consent shall automatically be deemed to be rescinded (including Section 4
hereof) if the simultaneous satisfaction of the conditions precedent set forth
in this Section 4 and consummation of the ADEX Sale have not occurred by
February 28, 2018; provided, however, Section 7(b) and the last sentence of
Section 13 shall survive any termination of this Consent.

 



 3 

 

 

7. Condition Subsequent.

 

(a) The Company shall pay an additional amount equal to 50% of the balance of
the retained amount actually received by the Company pursuant to Section 1.2.1
of the ADEX Agreement (the “Balance”), by wire transfer to Holder (in
satisfaction of a portion of the outstanding principal amount of the Debentures
equal to the quotient obtained by dividing such amount received by 110%) by no
later than May 22, 2018. Without limiting any other provision contained herein,
if such additional payment has not been received by Holder by May 22, 2018,
Holder may withdraw such amount from the segregated account to be applied to the
Debenture as set forth in the preceding sentence. In the event the Balance is
greater than the remaining aggregate outstanding principal amount of the
Debenture and Note, then only such portion of the Balance shall be wired to
Holder so as to pay back any outstanding amount due Holder under the Debenture
or Note.

 

(b) From the date of this Consent until the Expiration Time (as defined below),
the “Conversion Price” under (1) the Debenture, (2) the Note and (3) the Second
Amended and Restated Senior Secured Convertible Note due May 31, 2019, as
subsequently amended, held by Concord (1, 2 and 3 collectively, the “JGB
Notes”), shall, in each case, be the lower of (x) $0.0021 (which such amount
shall be subject to adjustment for stock splits, stock dividends, reverse stock
splits and similar events) and (y) the “Conversion Price” set forth in the JGB
Notes (in each case as such JGB Notes have been amended through the date
hereof). For purposes hereof, the “Expiration Time” means 11:59 pm (New York
time) on the later of (A) the date that is 30 Trading Days after the Company’s
common stock is no longer subject to “DTC chill” or other trading disruption and
(B) the date that is 30 Trading Days after the effective date of the reverse
stock split contemplated by the Company’s DEF 14C filed with the SEC on December
19. 2017. After the Expiration Time the “Conversion Price” shall be determined
in accordance with the terms of the JGB Notes (in each case as such JOB Notes
have been amended through the date hereof).

 

8. No Modifications. Nothing contained in thjs Consent shall be deemed or
construed to amend, novate, supplement or modify the Debenture, Note or any
other instrument or agreement executed by the Company or any Guarantor in
connection therewith, or otherwise affect the rights and obligations of any
party thereto, all of which remain in full force and effect.

 

9. Representations and Warranties. The Company represents and warrants to the
Holders that, as of the date hereof, (i) no Event of Default under the Debenture
or the Note has occurred or is continuing and (ii) the Company and each
Guarantor has complied in all material respects with their respective
obligations under any and all instruments or agreements executed by the Company
or any Guarantor in connection with the transactions contemplated by the
Debenture.

 

10. Successors and Assigns. This Consent shall inure to the benefit of and be
binding upon the Company and the Holders, and each of their respective
successors and assigns.

 

11. Governing Law. This Consent shall be governed by, and construed in
accordance with, the laws of the State of New York. The parties agree that the
state and federal courts located in New York County, New York shall have
exclusive jurisdiction over any action, proceeding or dispute arising out of
this Consent and the parties submit to the personal jurisdiction of such courts.

 



 4 

 

 

12. Counterparts. This Consent may be executed in any number of counterparts,
all of which shall constitute one and the same agreement, and any party hereto
may execute this Consent by signing and delivering one or more counterparts.
Delivery of an executed counterpart of this Consent electronically or by
facsimile shall be effective as delivery of an original executed counterpart of
this Consent.

 

13. Disclosure. Company confirms that neither it nor any other person or entity
acting on its behalf has provided Holders or their counsel with any information
that constitutes or might constitute material, nonpublic information. The
Company will disclose the material terms of this Consent and the transactions
contemplated hereby by no later than 5:30 p.m. on February 28, 2018, or such
earlier time as may be required by law, by means of a Current Report on Form 8-K
filed with the Securities and Exchange Commission. Such Current Report on Form
8-K shall include the ADEX Agreement and any other material agreement related to
the foregoing. If the ADEX Agreement is terminated or the Transactions otherwise
abandoned, the Company shall promptly announce such event by press release.

 

14. Expense Reimbursement. The Company shall have reimbursed the Holders for the
fees of its outside counsel in the sum of $6,000 by wire transfer of immediately
available funds to the account of outside counsel provided to the Company.

 

15. Amended and Restatement. This Consent amends, restates and supersedes the
Original Consent.

 



 5 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Consent as of the data
first above written.

 

  InterCloud Systems, Inc.,
as Company         By /s/ Daniel Sullivan   Name: Daniel Sullivan   Title: Chief
Accounting Officer         JGB (Cayman) Waltham Ltd.,
as Holder         By /s/ Brett Cohen   Name: Brett Cohen   Title: President    
    JGB (Cayman) Concord Ltd.         By /s/ Brett Cohen   Name: Brett Cohen  
Title: President

 

[Signature page to Consent re: ADEX Sale]

 

 

 



 

ACKNOWLEDGED:

 

T N S, INC.   INTERGRATION PARTNERS – NY CORPORATION           By: /s/ Daniel
Sullivan   By: /s/ Daniel Sullivan Name: Daniel Sullivan   Name: Daniel Sullivan
Its: Vice President   Its: Vice President           ADEX CORPORATION            
    By: /s/ Daniel Sullivan       Name: Daniel Sullivan       Its: Vice
President                 RENTVM INC.   ADEX PUERTO RICO LLC           By: /s/
Daniel Sullivan   By: /s/ Daniel Sullivan Name: Daniel Sullivan   Name: Daniel
Sullivan Its: Vice President   Its: Vice President           ADEXCOMM
CORPORATION   TROPICAL COMMUNICATIONS, INC           By: /s/ Daniel Sullivan  
By: /s/ Daniel Sullivan Name: Daniel Sullivan   Name: Daniel Sullivan Its: Vice
President   Its: Vice President           AW SOLUTIONS PUERTO RICO, LLC   RIVES
MONTEIRO LEASING, LLC           By: /s/ Daniel Sullivan   By: /s/ Daniel
Sullivan Name: Daniel Sullivan   Name: Daniel Sullivan Its: Vice President  
Its: Vice President           RIVES MONTEIRO ENGINEERING, LLC   NOTTINGHAM
ENTERPRISES, LLC           By: /s/ Daniel Sullivan   By: /s/ Daniel Sullivan
Name: Daniel Sullivan   Name: Daniel Sullivan Its: Vice President   Its: Vice
President           VAULTLOGIX, LLC                 By: /s/ Daniel Sullivan    
  Name: Daniel Sullivan       Its: Vice President      

 

[GUARANTOR ACKNOWLEDGEMENT TO CONSENT DATED FEBRUARY 20, 2018]

 

 

 



 

 